                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:17-CV-293-GCM



UNITED STATES OF AMERICA,                       )
                Plaintiff,                      )
                                                )
       v                                        )            ORDER
                                                )
APPROXIMATELY $65,680 IN FUNDS,                 )
 et al,                                         )
               Defendant.                       )




       THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION.

       Pursuant to the Status Report received on January 17, 2019 [see doc. 13], the Court
hereby lifts the stay in this case.

       IT IS SO ORDERED.


                                         Signed: January 22, 2019
